 



Exhibit 10.22
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of December 23, 2005, between Health Fitness Corporation (“HFC”), and
John Ellis (“Executive”), is made and entered into between HFC and Executive as
of December 21, 2006.
WHEREAS, HFC and Executive have agreed to increase severance amounts;
WHEREAS, HFC and Executive wish to amend the Agreement accordingly.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is specifically acknowledged by the parties, the Company
and Executive agree as follows:

  1.   Subparagraph 2.01(g) of the Agreement shall be amended by deleting the
phrase “3-month separation pay period” and replacing it with “4-month separation
pay period”.     2.   Subparagraph 2.02(b) of the Agreement shall be amended by
deleting the second sentence of that subparagraph and replacing it with the
following sentence:

“However, Executive shall receive as separation pay the equivalent of four (4)
months of Executive’s then current base salary if termination occurs pursuant to
subparagraph 2.01(g); and Executive shall receive as separation pay the
equivalent of three (3) months of Executive’s then current base salary if
Executive terminates his employment with HFC for Good Reason (as defined in
Paragraph 4.02 below).

  3.   Subparagraph 2.02(b) of the Agreement shall amended by deleting the
fourth sentence of that subparagraph and replacing it with the following
sentence:

“Executive’s compensation as an employee shall cease upon commencement of either
the three-month separation pay period or the four-month separation pay period as
applicable, which period shall commence as of the day following the last day of
Executive’s employment.

  4.   This Amendment shall be effective on December 21, 2006.     5.   Except
as expressly amended by this Amendment, all of the terms and provisions of the
Agreement shall remain in full force and effect.     6.   This amendment may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become a binding agreement when one or more
counterparts have been signed by each party and delivered to the other party.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on behalf of each as of the date first above written.

          HEALTH FITNESS CORPORATION    
 
       
By:
  /s/ Gregg Lehman
 
Name: Gregg Lehman    
 
  Title: President and Chief Executive Officer    

     
/s/ John Ellis
 
JOHN ELLIS
   

-2-